MEMORANDUM**
Kenneth Alvin Hendershott, an Oregon state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging excessive force, insufficient medical care, and due process violations. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Jackson v. City of Bremerton, 268 F.3d 646, 650 (9th Cir.2001); Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.2003), and we affirm.
Summary judgment was proper on Hendershott’s medical negligence claim and due process claim because Hendershott failed to exhaust administrative grievance procedures. See 42 U.S.C. § 1997(e); Porter v. Nussle, 534 U.S. 516, 532, 122 S.Ct. 983, 152 L.Ed.2d 12 (2002).
The district court properly granted summary judgment on Hendershott’s Eighth Amendment claim finding that the defendants are entitled to qualified immunity because Hendershott failed to raise a genuine issue of material fact as to whether the defendants’ use of force to restore discipline and quell a fight between Hendershott and his cellmate was excessive. See Saucier v. Katz, 533 U.S. 194, 200, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001).
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.